Exhibit 10.3

 

Subordination Agreement

(Debt and Security Interest)

 

Borrowers:

Xtera Communications, Inc.

 

 

Creditors:

New Enterprise Associates 9, Limited Partnership

 

New Enterprise Associates 10, Limited Partnership

 

ARCH Venture Fund VI, L.P.

 

Jon R. Hopper

 

Date:September 13, 2016

 

This Subordination Agreement is executed, jointly and severally, by the
above-named Creditors (collectively referred to herein as “Creditor”) in favor
of HORIZON TECHNOLOGY FINANCE CORPORATION (“Horizon”), whose address is 312
Farmington Avenue, Farmington, CT 06032, with respect to the above-named
Borrower (referred to herein as “Borrower” or “the Borrower”).  Borrower and
Horizon are parties to a certain Venture Loan and Security Agreement, dated May
10, 2011 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Loan Agreement”).  Capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Loan Agreement.

In order to induce Horizon to extend or continue to extend financing to the
Borrower (but without obligation on Horizon’s part to do so), Creditor hereby
agrees as follows:

 

1.  Subordination of Security Interest. All security interests now or hereafter
acquired by Horizon in any or all of the Collateral (as defined below), in which
the Borrower now has or hereafter acquires any ownership, leasehold or other
interest shall at all times be prior and superior to any lien, ownership
interest, security interest or other interest or claim now held or hereafter
acquired by Creditor in the Collateral (the “Subordinate Interest”).  Said
priority shall be applicable irrespective of the time or order of attachment or
perfection of any security interest or the time or order of filing of any
financing statements or other documents, or any statutes, rules or law, or court
decisions to the contrary. Upon any disposition of any of the Collateral by
Horizon, or by the Borrower with Horizon’s written consent, Creditor hereby
authorizes Horizon to file UCC terminations with respect to any financing
statements in favor of Creditor with respect to Borrower and the Collateral, and
Creditor agrees, if requested by Horizon, to execute and immediately deliver any
and all other releases, terminations and other documents or agreements which
Horizon deems necessary to accomplish a disposition of the Collateral free of
the Subordinate Interest; provided that Creditor shall retain its Subordinate
Interest in the proceeds of the Collateral so disposed of.

2.  “Collateral.”  As used in this Agreement, “Collateral” shall mean all of the
following types of property, in which the Borrower now has or hereafter acquires
any ownership, leasehold or other interest, wherever located:  all tangible and
intangible property of every kind and description, including (but not limited
to) all of the following: all Accounts; all Inventory; all Equipment; all
Deposit Accounts; all General Intangibles (including without limitation all
Intellectual Property); all Investment Property; all Other Property; and any and
all claims, rights and interests in any of the above, and all guaranties and
security for any of the above, and all substitutions and replacements for,
additions, accessions, attachments, accessories, and improvements to, and
proceeds  (including proceeds of any insurance policies, proceeds of proceeds
and claims against third parties) of, all of the above, and all Borrower’s books
relating to any of the above.  The terms “Accounts”, “Inventory”, “Equipment”,
“Deposit Accounts”, “General Intangibles” and  “Investment Property” have the
meanings given such terms by the Uniform Commercial Code in effect on the date
hereof in the State of Connecticut. “Intellectual Property” means all present
and future (a) copyrights, copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished, (b) trade secret rights,
including all rights to unpatented



--------------------------------------------------------------------------------

Horizon Technology Finance CorporationSubordination Agreement

 

inventions and know‑how, and confidential information; (c) mask work or similar
rights available for the protection of semiconductor chips; (d) patents, patent
applications and like protections including without limitation improvements,
divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same; (e) trademarks, servicemarks, trade styles,
and trade names, whether or not any of the foregoing are registered, and all
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Borrower connected with and symbolized by
any such trademarks; (f) computer software and computer software products; (g)
designs and design rights; (h) technology; (i) all claims for damages by way of
past, present and future infringement of any of the rights included above; (j)
all licenses or other rights to use any property or rights of a type described
above. “Investment Property” means all present and future investment property,
securities, stocks, bonds, debentures, debt securities, partnership interests,
limited liability company interests, options, security entitlements, securities
accounts, commodity contracts, commodity accounts, and all financial assets held
in any securities account or otherwise, wherever located, and all other
securities of every kind, whether certificated or uncertificated.  “Other
Property” means the following, as defined in the Uniform Commercial Code in
effect on the date hereof in the State of Connecticut, with such additions to
such term as may hereafter be made, and all rights relating thereto: all present
and future “commercial tort claims”, “documents”, “instruments”, “promissory
notes”, “chattel paper”, “letters of credit”, “letter-of-credit rights”,
“fixtures”, “farm products” and “money”; and all other goods and personal
property of every kind, tangible and intangible, whether or not governed by the
Uniform Commercial Code in effect on the date hereof in the State of
Connecticut.

3.  Disposition of Collateral; Refinancing. Creditor agrees that, until Horizon
has received payment in full of all indebtedness, liabilities, guarantees and
other obligations of the Borrower to Horizon, including without limitation the
Obligations, now existing or hereafter arising (including without limitation
interest, fees and other charges and reimbursement of costs and reasonable
attorneys fees accruing after commencement of any Insolvency Proceeding with
respect to the Borrower) (collectively, the “Senior Debt”), Horizon may dispose
of, and exercise any other rights with respect to, any or all of the Collateral,
free of the Subordinate Interest, provided that Creditor retains any rights it
may have as a junior secured creditor with respect to the surplus, if any,
arising from any such disposition or enforcement. In addition, if the Borrower
is in default under any loan or credit agreement with Horizon, including without
limitation the Loan Agreement, and the Borrower intends to sell any Collateral
to an unrelated third party outside the ordinary course of business, Creditor
shall, upon Horizon’s request, and without further consideration, execute and
deliver to such purchaser such instruments as may reasonably be necessary to
terminate and release any security interest or lien the Subordinated Creditor
has in the Collateral to be sold.  Creditor agrees that any funds of the
Borrower which it obtains through the exercise of any right of setoff or other
similar right constitute Collateral, and Creditor shall immediately pay such
funds to Horizon to be applied to the outstanding Senior Debt. If Borrower
wishes to refinance any of the Senior Debt with a new lender, upon Horizon’s
request of Creditor, Creditor will enter into a new subordination agreement with
the new lender on substantially the terms of this Agreement.

4.  Subordination of Debt. Creditor hereby subordinates payment by the Borrower
of any and all indebtedness, liabilities, guarantees and other obligations of
the Borrower to Creditor, now existing or hereafter arising (collectively, the
“Subordinated Debt”), to the payment to Horizon, in full in cash, of all Senior
Debt, and Creditor agrees not to ask for, demand, sue for, take or receive all
or any part of the Subordinated Debt, unless and until all of the Senior Debt
has been paid and performed in full, in cash and all loan agreements and other
agreements providing for Horizon to provide loans or other financial
accommodations to Borrower have terminated.  Horizon agrees that, in the event
of a sale or liquidation of Borrower's assets, to the extent loaned to Borrower
by Creditor and used by Borrower as permitted under the terms of the Eleventh
Amendment of Venture Loan and Security Agreement, dated on or about the date
hereof, Creditor shall be permitted to receive the following amounts in
repayment of the Subordinated Debt prior to Horizon receiving any repayment on
the Senior Debt:

 

(a)

up to $500,000 for Borrower’s Payroll Expenses and Non-Budgeted Non-Payroll
Expenses incurred and paid during the period of September 1 through September
15, 2016 (the “September 1-15 Combined Non-Budgeted Expenses”);

 

 

(b)

up to the sum of the following (collectively, the “September 16-30 Combined
Non-Budgeted Expenses”): (i) $500,000 for Borrower’s Payroll Expenses incurred
and paid during the period of September 16 through September 30, 2016 (the
“September 16-30 Payroll Expenses”) and Borrower’s Non-Budgeted Non-Payroll
Expenses incurred and paid during the period of September 16 through September
30, 2016, plus (ii) the difference between $500,000 and the amount of September
1-15 Combined Non-Budgeted Expenses actually incurred and paid; and

 

 

(c)

up to $500,000 for Budgeted Non-Payroll Expenses paid during the period of
September 16 through September 30, 2016.

 

-1-

--------------------------------------------------------------------------------

Horizon Technology Finance CorporationSubordination Agreement

 

Notwithstanding the foregoing, upon the Horizon transmitting to Creditor and
copying to Borrower, by e-mail which shall be deemed received by Creditor and
Borrower when transmitted by Horizon, a written notice of Horizon's termination
of its payment obligations hereunder, which Horizon may send in its sole and
absolute discretion, Horizon shall only be obligated to pay (i) New Lender
Indebtedness properly incurred pursuant hereto prior to Creditor's receipt of
such notice, and (ii) any September 16-30 Payroll Expenses incurred during the
three Business Days following the giving of such notice.

Creditor represents and warrants that the amount of Subordinated Debt that may
be issued is the amount set forth below each Creditor’s signature hereon, and
that Creditor has not executed any other subordination agreements with respect
to such debt or the Collateral or the Borrower, other than that certain
subordination agreement being entered into with Pacific Western Bank on the date
hereof.

Should Creditor directly or indirectly receive any payment or distribution, or
any Collateral or proceeds thereof (including, without limitation, any funds
obtained through the exercise of any right of setoff or similar right), not
permitted by the provisions of this Agreement, Creditor will deliver the same to
Horizon in the form received (except for the endorsement or assignment of
Creditor where necessary), for application to the Senior Debt in such order and
manner as Horizon may elect.  Until so delivered, Creditor shall hold the same,
in trust, for Horizon as property of Horizon, and shall not commingle such
property of Horizon with any other property held by Creditor.  Creditor shall
endorse all notes and other written evidence of the Subordinated Debt with a
statement that they are subordinated to the Senior Debt pursuant to the terms of
this agreement, in such form as Horizon shall require, and Creditor will exhibit
the originals of such notes and other written evidence of the Subordinated Debt
to Horizon so that Horizon can confirm that such endorsement has been made, but
this Subordination Agreement shall be fully effective, even if no such
endorsement is made. Until Horizon has received payment in full of all Senior
Debt and all loan agreements and other agreements providing for Horizon to
provide loans or other financial accommodations to Borrower have terminated,
Creditor agrees not to modify any of the material terms of the Subordinated Debt
(including without limitation payment terms, interest rate, maturity date, fees,
and financial covenants), without Horizon’s prior written consent.

5.  Modifications; Waivers.  Until Horizon has received payment in full of all
Senior Debt and all loan agreements and other agreements providing for Horizon
to provide loans or other financial accommodations to Borrower have terminated,
Creditor agrees that, in addition to any other rights that Horizon may have at
law or in equity, Horizon may at any time, and from time to time, without
Creditor’s consent and without notice to Creditor, renew, extend or increase any
of the Senior Debt or that of any other person at any time directly or
indirectly liable for the payment of any Senior Debt, accept partial payments of
the Senior Debt, settle, release (by operation of law or otherwise), compound,
compromise, collect or liquidate any of the Senior Debt, make loans or advances
to the Borrower secured in whole or in part by the Collateral or refrain from
making any loans or advances to the Borrower, increase or decrease the amount of
the Senior Debt, change, waive, alter or vary the interest charge on, or any
other terms or provisions of the Senior Debt or any present or future
instrument, document or agreement between Horizon and the Borrower or any other
person relating to Borrower, release, exchange, fail to perfect, delay the
perfection of, fail to resort to, or realize upon any Collateral, and take any
other action or omit to take any other action with respect to the Senior Debt or
the Collateral as Horizon deems necessary or advisable in Horizon’s sole
discretion.  Creditor waives any right to require Horizon to marshal any assets
in favor of Creditor or against or in payment of any or all of the Senior
Debt.  Creditor further waives any defense arising by reason of any claim or
defense based upon an election of remedies by Horizon which in any manner
impairs, affects, reduces, releases, destroys and/or extinguishes Creditor’s
subrogation rights, rights to proceed against the Borrower for reimbursement,
and/or any other rights of Creditor.

6.Insolvency Proceedings.  

(a)  This Agreement shall remain in full force and effect and shall be
enforceable pursuant to its terms in any voluntary or involuntary bankruptcy,
insolvency, receivership or other statutory or common law proceeding or
arrangement involving the Borrower or the readjustment of its liabilities or any
assignment for the benefit of its creditors or any marshalling of its assets or
liabilities (collectively, an “Insolvency Proceeding”).  In the event of any
Insolvency Proceeding, Creditor agrees that the term “Senior Debt” shall include
without limitation all indebtedness, liabilities and obligations incurred in any
such proceeding, and the term “Collateral” shall include without limitation all
types of property referred to in this Agreement as Collateral and other assets
of Borrower acquired after the commencement of any such proceeding, and the
Subordinate Interest shall continue to remain subordinate to Horizon’s
continuing security interest in all Collateral.  Creditor agrees to take such
actions and execute such documents in any Insolvency Proceeding, as may be
required in order to continue such subordination, and Creditor agrees not to
oppose or interfere with any financing of the Borrower by Horizon in any such
proceeding.

-2-

--------------------------------------------------------------------------------

Horizon Technology Finance CorporationSubordination Agreement

 

(b)Creditor agrees that in any Insolvency Proceeding, Horizon shall be entitled
to receive payment in full in cash of all of the Senior Debt prior to the
payment of all or any part of the Subordinated Debt, except as set forth in
Section 4 of this Agreement, and in order to enable Horizon to enforce its
rights hereunder in any such action or proceeding, Horizon is hereby irrevocably
authorized and empowered in its discretion (but without any obligation on its
part) to make and present for and on behalf of Creditor such proofs of claim in
any Insolvency Proceeding on account of the Subordinated Debt as Horizon may
deem expedient or proper and to vote such proofs of claim in any such proceeding
and to receive and collect any and all dividends or other payments or
disbursements made thereon in whatever form the same may be paid or issued and
to apply same on account of the Senior Debt.  Creditor further agrees to execute
and deliver to Horizon such assignments or other instruments as may be required
by Horizon in order to enable Horizon to enforce any and all such claims and to
collect any and all dividends or other payments or disbursements which may be
made at any time on account of all and any of the Subordinated Debt. 

(c)  Until the Senior Debt has been paid and performed in full and all loan
agreements and other agreements providing for Horizon to provide loans or other
financial accommodations to Borrower have terminated, Creditor will not assert,
without the written consent of Horizon, any claim, motion or objection in
respect of the Collateral in connection with any Insolvency Proceeding (other
than a claim or assertion that Horizon has acted in bad faith or in violation of
law) which could otherwise be asserted or raised in connection with such
Insolvency Proceeding by Creditor, including without limitation any claim,
motion or objection seeking or opposing adequate protection or relief from the
automatic stay in respect of the Collateral.

(d)  Without limiting the generality of the foregoing, Creditor agrees that, if
an Insolvency Proceeding occurs: (i) Horizon may consent to the use of cash
collateral on such terms and conditions and in such amounts as it shall in good
faith determine without seeking or obtaining the consent of Creditor as holder
of an interest in the Collateral; (ii) Horizon may provide postpetition
financing for the Borrower pursuant to Section 364 of the Bankruptcy Code or
other applicable law and on such terms and conditions and in such amounts as it
shall in good faith determine without seeking or obtaining the consent of
Creditor as holder of an interest in the Collateral, and Creditor shall not
oppose any such financing; (iii) if use of cash collateral by the Borrower is
consented to by Horizon, Creditor shall not oppose such use of cash collateral,
on the basis that Creditor’s interest in the Collateral is impaired by such use
or inadequately protected by such use or on any other ground; and (iv) Creditor
shall not object to, or oppose any sale or other disposition of any assets
comprising all or part of the Collateral, free and clear of security interests
and liens of any party, including the interest of the  Creditor, under Section
363 of the Bankruptcy Code, on the basis that the interest of Creditor in the
Collateral is impaired by such sale or inadequately protected as a result of
such sale, or on any other ground, if Horizon has consented to, or supports such
sale or disposition of such assets.

(e)  Creditor agrees that it will not initiate or prosecute any claim, action or
other proceeding (i) challenging the validity or enforceability of any present
or future documents, instruments or agreements between Horizon and Borrower or
relating to the Senior Debt, (ii) challenging the validity, enforceability or
unavoidability of any claim of Horizon with respect to the Collateral, (iii)
challenging the perfection, enforceability or unavoidability of any liens or
security interests of Horizon in the Collateral or (iv) asserting any such
claims which the Borrower may hold with respect to Horizon or the Senior Debt.

(f)  Notwithstanding any other provision of this Section 6, Creditor shall be
entitled to file any necessary responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleading made by any person
objecting to, or otherwise seeking the disallowance of, the claims of Creditor,
including without limitation any claims secured by the Collateral, or
challenging the perfection, enforceability or unavoidability of the security
interest of Creditor.

7.  Default.  Creditor shall promptly give Horizon written notice of any default
or event of default under any document, instrument or agreement evidencing,
securing or relating to any of the Subordinated Debt, and, until the Senior Debt
has been paid and performed in full, Creditor shall not accelerate the maturity
of the Subordinated Debt, commence or join in any action or proceeding to
recover any amounts due on the Subordinated Debt, commence or join in any
involuntary bankruptcy petition or similar judicial proceeding against the
Borrower, or collect, take possession of, foreclose upon, or exercise any other
rights or remedies with respect to, the Collateral, judicially or
non-judicially, or attempt to do any of the foregoing.

8.  No Commitment.  It is understood and agreed that this Agreement shall in no
way be construed as a commitment or agreement by Horizon to continue financing
arrangements with the Borrower, and that Horizon may terminate such arrangements
at any time, in accordance with Horizon’s agreements with the Borrower.  

9.  No Contest. Creditor agrees not to contest the validity, perfection,
priority or enforceability of Horizon’s security interest in the Collateral or
the Senior Debt.

10.  Financial Condition of Borrower.  Creditor is presently informed of the
financial condition of the Borrower and of all other circumstances which a
diligent inquiry would reveal and which bear upon the risk of non-payment of the
Senior Debt

-3-

--------------------------------------------------------------------------------

Horizon Technology Finance CorporationSubordination Agreement

 

and the Subordinated Debt.  Creditor covenants that it will continue to keep
itself informed as to the Borrower’s financial condition and all other
circumstances which bear upon the risk of non-payment of the Senior Debt and the
Subordinated Debt.  Creditor waives any right to require Horizon to disclose to
it any information which Horizon may now or hereafter acquire concerning the
Borrower.  

11.  Revivor.  If, after payment of the Senior Debt, the Borrower thereafter
becomes liable to Horizon on account of the Senior Debt, or any payment made on
the Senior Debt shall for any reason be returned by Horizon (whether because of
any claim of a preference or any other claim or circumstance), this Agreement
shall thereupon in all respects become effective with respect to such subsequent
or reinstated Senior Debt, without the necessity of any further act or agreement
between Horizon and Creditor.  

12.  Notices.  All notices to be given under this Agreement shall be in writing
and shall be given either personally or by reputable private delivery service or
by regular first-class mail, or certified mail return receipt requested, or by
fax (and if by fax, sent concurrently by one of the other methods provided
herein), addressed to the parties at the addresses shown in the heading or after
the signatures (as applicable) to this Agreement, or at any other address
designated in writing by one party to the other party.  All notices shall be
deemed to have been given upon delivery in the case of notices personally
delivered, or at the expiration of one Business Day following delivery to the
private delivery service, or two Business Days following the deposit thereof in
the United States mail, with postage prepaid or on the first Business Day of
receipt during business hours in the case of notices sent by fax.

13.  General. Creditor agrees, upon Horizon’s request, to execute all such
documents and instruments and take all such actions as Horizon shall deem
reasonably necessary or advisable in order to carry out the purposes of this
Agreement, including, without limitation appropriate amendments to financing
statements executed by the Borrower in favor of Creditor in order to refer to
this Agreement (but this Agreement shall remain fully effective notwithstanding
any failure to execute any additional documents or instruments).  The word
“indebtedness” is used in this agreement in its most comprehensive sense and
includes without limitation any and all present and future loans, advances,
credit, debts, obligations, liabilities, representations, warranties, and
guarantees, of any kind and nature, absolute or contingent, liquidated or
unliquidated, and individual or joint.  Creditor represents and warrants that it
has not heretofore transferred or assigned the Subordinated Debt, the
Subordinate Interest or any financing statement naming Borrower as debtor and
Creditor as secured party, and that it will not do so without prior written
notice to Horizon and without making such transfer or assignment expressly
subject to this Agreement.  This Agreement is solely for the benefit of Horizon
and Horizon’s successors and assigns, and neither the Borrower nor any other
person shall have any right, benefit, priority or interest under, or because of
the existence of, this Agreement.  All of Horizon’s rights and remedies
hereunder and under applicable law are cumulative and not exclusive.  This
Agreement sets forth in full the terms of agreement between the parties with
respect to the subject matter hereof, and may not be modified or amended, nor
may any rights hereunder be waived, except in a writing signed by Horizon and
Creditor.  This Agreement may be executed in multiple counterparts, by different
parties signing separate counterparts (which may be by pdf or other electronic
means), and all of the same taken together shall constitute one and the same
agreement.  Creditor agrees to reimburse Horizon, upon demand, for all costs and
expenses (including reasonable attorneys’ fees) incurred by Horizon in enforcing
this Agreement against Creditor, whether or not suit be brought.   In the event
of any litigation between the parties based upon or arising out of this
Agreement, the prevailing party shall be entitled to recover all of its costs
and expenses (including without limitation attorneys fees) from the
non-prevailing party. This Agreement shall be binding upon Creditor and its
successors and assigns and shall inure to the benefit of Horizon and Horizon’s
successors and assigns.

14.  Governing Law; Jurisdiction; Venue; Arbitration.  This Agreement and all
acts, transactions, disputes and controversies arising hereunder or relating
hereto, and all rights and obligations of the parties shall be governed by, and
construed in accordance with, the internal laws (and not the conflict of laws
rules) of the State of Connecticut.  All disputes, controversies, claims,
actions and other proceedings involving, directly or indirectly, any matter in
any way arising out of, related to, or connected with, this Agreement or the
relationship between Creditor and Horizon, and any and all other claims of
Creditor against Horizon of any kind, shall be brought only in the state or
federal courts located within the State of Connecticut, and each consents to the
jurisdiction of any such courts, and waives any and all rights the party may
have to object to the jurisdiction of any such court, or to transfer or change
the venue of any such action or proceeding, including, without limitation, any
objection to venue or request for change in venue based on the doctrine of forum
non conveniens; provided that, notwithstanding the foregoing, nothing herein
shall limit the right of Horizon to bring proceedings against Creditor in the
courts of any other jurisdiction. Creditor consents to service of process in any
action or proceeding brought against it by Horizon, by personal delivery, or by
mail addressed as set forth in this Agreement or by any other method permitted
by law.  If the jury waiver set forth in Section 15 below is not enforceable,
then any dispute, controversy, claim, action or similar proceeding arising out
of or relating to this Agreement, or any of the transactions contemplated
therein shall be settled by final and binding

-4-

--------------------------------------------------------------------------------

Horizon Technology Finance CorporationSubordination Agreement

 

arbitration held in Hartford County, Connecticut in accordance with the then
current Commercial Arbitration Rules of the American Arbitration Association by
one arbitrator appointed in accordance with those rules.  The arbitrator shall
apply Connecticut law to the resolution of any dispute, without reference to
rules of conflicts of law or rules of statutory arbitration. Judgment upon any
award resulting from arbitration may be entered into and enforced by any state
or federal court having jurisdiction thereof.  Notwithstanding the foregoing,
the parties may apply to any court of competent jurisdiction for preliminary or
interim equitable relief, or to compel arbitration in accordance with this
Section.  The costs and expenses of the arbitration, including without
limitation, the arbitrator’s fees and expert witness fees, and reasonable
attorneys’ fees, incurred by the parties to the arbitration may be awarded to
the prevailing party, in the discretion of the arbitrator, or may be apportioned
between the parties in any manner deemed appropriate by the arbitrator.  Unless
and until the arbitrator decides that one party is to pay for all (or a share)
of such costs and expenses, both parties shall share equally in the payment of
the arbitrator’s fees as and when billed by the arbitrator.

15.  Mutual Waiver of Jury Trial.  HORIZON AND CREDITOR EACH ACKNOWLEDGE THAT
THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, BUT THAT IT MAY BE
WAIVED.  EACH OF THE PARTIES, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO
CONSULT, WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY RELATED INSTRUMENT OR DOCUMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY COURSE OF CONDUCT,
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), ACTION OR INACTION OF ANY OF
THEM.  THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT
OR RELINQUISHED BY HORIZON OR CREDITOR, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED
BY EACH OF THEM.  IF FOR ANY REASON THE PROVISIONS OF THIS SECTION ARE VOID,
INVALID OR UNENFORCEABLE, THE SAME SHALL NOT AFFECT ANY OTHER TERM OR PROVISION
OF THIS AGREEMENT, AND ALL OTHER TERMS AND PROVISIONS OF THIS AGREEMENT SHALL BE
UNAFFECTED BY THE SAME AND CONTINUE IN FULL FORCE AND EFFECT.

[Signatures on Next Page]

 




-5-

--------------------------------------------------------------------------------

Horizon Technology Finance CorporationSubordination Agreement

 

Creditor:

 

 

New Enterprise Associates 9, Limited Partnership

 

 

 

 

 

 

By:

NEA Partners 9, Limited Partnership

 

 

 

 

 

 

By:

/s/ Louis S. Citron

 

 

Title

Chief Legal Officer/Attorney-in-fact

 

 

 

 

 

 

 

Amount of Subordinated Debt: $366,209.37

 

 

Address:

c/o New Enterprise Associates

 

 

 

1954 Greenspring Dr., Suite 600

 

 

 

Timonium, MD 21093

 

Creditor:

 

 

New Enterprise Associates 10, Limited Partnership

 

 

 

 

 

 

By:

NEA Partners 10, Limited Partnership

 

 

 

 

 

 

By:

/s/ Louis S. Citron

 

 

Title

Chief Legal Officer/Attorney-in-fact

 

 

 

 

 

 

 

Amount of Subordinated Debt: $133,790.63

 

 

Address:

c/o New Enterprise Associates

 

 

 

1954 Greenspring Dr., Suite 600

 

 

 

Timonium, MD 21093

 

Creditor:

 

 

ARCH Venture Fund VI, L.P.

 

 

 

 

 

 

By:

ARCH Venture Partners VI, L.P.

 

 

 

Its General Partner

 

 

By:

ARCH Venture Partners VI, LLC

 

 

 

Its General Partner

 

 

By:

/s/ Robert T. Nelsen

 

 

 

Managing Director

 

 

 

 

 

 

 

Amount of Subordinated Debt: $500,000.00

 

 

Address:

c/o ARCH Venture Partners

 

 

 

5001 Plaza on the Lake Blvd., Suite 103

 

 

 

Austin, TX 78746

 

Creditor:

 

 

 

 

 

 

/s/ Jon Hopper

 

 

 

Jon Hopper, an individual

 

 

 

 

 

 

 

Amount of Subordinated Debt: $500,000.00

 

 

Address:

500 W. Bethany Dr., Suite 100

 

 

 

Allen, TX 75013

-6-

--------------------------------------------------------------------------------

Horizon Technology Finance CorporationSubordination Agreement

 

CONSENT AND AGREEMENT OF BORROWER

The undersigned Borrower hereby approves of, agrees to and consents to all of
the terms and provisions of the foregoing Subordination Agreement and agrees to
be bound thereby, and further agrees that any default or event of default by the
Borrower under any present or future instrument or agreement between the
Borrower and Creditor shall constitute an immediate default and event of default
under all present and future instruments and agreements between the Borrower and
Horizon.  The Borrower further agrees that, at any time and from time to time,
the foregoing Agreement may be altered, modified or amended by Horizon and
Creditor without notice to or the consent of the Borrower.

Borrower:

 

 

XTERA COMMUNICATIONS, INC.

 

 

 

 

 

 

By:

/s/ Joseph R. Chinnici

 

 

 

Chief Financial Officer

 

Accepted:

Horizon:

 

 

Horizon Technology Finance Corporation

 

 

 

 

 

 

By:

/s/ Robert Pomeroy Jr.

 

 

Title:

CEO

 

 

 

 

 

 

-7-